Citation Nr: 1120493	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-34 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In March 2011, the Veteran was afforded a Travel Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

There preponderance of the competent evidence does not show that the Veteran has any permanent residuals of a pulmonary embolism or other additional disability that was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before an initial Agency of Original Jurisdiction decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in September 2006 and a rating decision in December 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication of the Veteran's claim in the September 2007 statement of the case.  

As a final point regarding the duty to notify, the Board acknowledges that, following the Veteran's Travel Board hearing, an appeal notification letter was sent to him that was later returned as undeliverable.  However, the Board observes that the information contained in that letter is duplicative or otherwise cumulative of the notification that the Veteran had previously received with respect to his claim.  Thus, the Board finds that the Veteran's failure to receive that letter is not prejudicial to his interests and that a remand for additional notification is unwarranted in this case.  See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008)

Next, with respect to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence.  The Veteran has also been provided an opportunity to submit testimony in support of his claim at a March 2011 Travel Board hearing.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency, such as SSA.  38 C.F.R. § 3.159(c)(2).  However, in this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding VA or SSA records that are pertinent to his claim for benefits under 38 U.S.C.A. § 1151.  Accordingly, the Board finds that it is not obligated to obtain any additional federal records with respect to that claim.

Additionally, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with the issue on appeal.  However, the competent evidence of record does not show that he has incurred any additional permanent disability that is related to his June 2003 VA treatment.  Therefore, an examination is not warranted with respect to his claim.  38 U.S.C.A. § 5103A(d).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Indeed, to remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis, 6 Vet. App. at 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  Moreover, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claim on appeal. 

II.  Entitlement to Benefits under 38 U.S.C.A. § 1151

The Veteran's claim for compensation is predicated on 38 U.S.C.A. § 1151.  That statute provides that, where a Veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service-connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to 38 U.S.C.A. § 1151 claims, such as the one at issue, which were filed on or after October 1, 1997. VAOPGCPREC 40- 97; see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran, in written statements and testimony before the Board, contends that the negligence of VA medical providers led him to develop a pulmonary embolism, which caused or permanently worsened his current health problems.  Specifically, the Veteran asserts that, in early June 2003, he sought emergent treatment at a VA medical center for a right foot fracture.  He further contends that he returned to that VA facility a few days later with complaints of fatigue, congestion, coughing, shortness of breath, and related symptoms of malaise.  Additionally, the Veteran maintains that, during his second inpatient visit, VA treating physicians misdiagnosed him with influenza and failed to recognize that he was exhibiting warning signs of a pulmonary embolism.  He also alleges that, after those VA treating physicians prescribed him antibiotics and sent him home, his symptoms dramatically worsened to the point that he required hospitalization for a third time.  Only then, he claims, was his pulmonary embolism detected and treated, several days after his symptoms initially manifested.  The Veteran asserts that this delay in treatment caused him to miss a month and a half of work.  He also claims to have incurred permanent health problems, including fatigue, shortness of breath, an inability to lose weight, and a lasting dependency on Coumadin.  

The record reflects that on June 9, 2003, the Veteran sought VA emergent care for a foot injury that he incurred after tripping over his cat.  X-rays revealed a fracture of the right fifth metatarsal.  The Veteran was fitted with crutches and prescribed a post-operative shoe.  He then left the VA medical center in no apparent distress. 

One week later, on June 16, 2003, the Veteran returned to the above facility with complaints of shortness of breath, coughing, congestion, and related "cold symptoms."  At that time, it was noted that he had been recently treated for a right foot fracture and had a history of heart problems, including cardiac arrhythmia and atrial fibrillation.  Significantly, however, the Veteran indicated that, despite his shortness of breath, he remained able to speak in complete sentences and was not in acute distress.  Additionally, the Veteran denied any chest pains, fever or chills, excessive perspiration, disorientation, or other symptoms of cardiovascular or pulmonary problems.  Nor were any such problems shown on clinical examination, which included an electrocardiogram (EKG), chest X-rays, and post-bronchodilator testing.  Based on the Veteran's statements and the clinical findings, he was diagnosed with bronchitis and prescribed antibiotics.  The Veteran was then released from the VA medical center, but advised to return if he experienced any worsening of his symptoms.  

Three days later, on June 19, 2003, the Veteran appeared a third time at the VA medical center.  As on his previous visit, he reported shortness of breath, but emphasized that this symptom had "gotten much worse."  Additionally, the Veteran indicated that he was now experiencing sharp intermittent chest pains and diaphoresis.  He also exhibited a non-specific T wave abnormality on EKG, which had not been previously shown.  Based on the Veteran's reported symptoms and clinical manifestations, he was referred for computed tomography angiography and venous studies, which yielded diagnoses of acute pulmonary emboli in his left and right main arteries and right lower extremity deep vein thrombosis.  The Veteran was then prescribed a regimen of anticoagulation therapy (Warfarin and Coumadin).  He remained hospitalized for six days and was subsequently released after his symptoms subsided.  

In the months following his pulmonary embolism, the Veteran underwent follow-up VA outpatient treatment, which did not reveal any complications arising from that episode.  He subsequently underwent a February 2007 cardiac ablation, which, by his own estimation, was successful in treating his atrial fibrillation and arrhythmia.  

Significantly, the record does not otherwise show that the Veteran has incurred any residual disabilities attributable to his June 2003 pulmonary embolism.  In this regard, the Board observes that, while the Veteran has remained on anticoagulants, his VA medical records indicate that this is a preventative measure against blood clots and not a treatment regimen for a current disability.  Moreover, the Veteran himself acknowledged at his Travel Board hearing that, even before his June 2003 pulmonary embolism, he had been prescribed Coumadin for his heart problems.  He then asserted that VA treating providers had initially advised him that he could stop taking the medication after his cardiac ablation, but had subsequently told him he had to "be on it forever" following his pulmonary embolism.  Significantly, however, no such statements from any VA treating provider are of record.

The Board observes that the Veteran's VA treatment records indicate that his June 2003 fracture with immobility was a predisposing factor for his subsequent pulmonary embolism.  However, there is no medical opinion evidence that suggests that any VA clinician acted negligently in failing to diagnose that condition prior to the Veteran's June 19, 2003, hospitalization.  

The Board acknowledges that, at his March 2011 Travel Board hearing, the Veteran testified that he had overheard a VA physician "mention to one of the nurses that" the other VA medical providers who treated the Veteran at the time of his second June 2003 hospitalization should have detected his pulmonary embolism.  The Veteran further testified that a private physician and a nurse practitioner had subsequently told him that his June 2003 pulmonary embolism was clearly foreseeable in light of his recent foot fracture, and that VA medical providers were negligent in not diagnosing it earlier.  

The Board acknowledges that the Veteran is competent to report what VA and private medical personnel have told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, if a VA physician had indicated on June 19, 2003, that the Veteran's pulmonary embolism should have been detected earlier, the Board assumes that opinion would be included in his contemporaneous VA records, which have been associated with his claims file.  Indeed, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United States Court of Appeals for Veterans Claims has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must conclude that, if any VA treating physician had rendered the opinion that the Veteran describes, the physician would have put that opinion in writing so that the Veteran could use it to support his claim.

Additionally, the Board observes that, if a private physician and nurse had attributed the Veteran's June 2003 pulmonary embolism to VA negligence, the Veteran would need to submit written copies of their opinions or provide information that would enable VA to obtain such evidence on his behalf.  This the Veteran has not done, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  As noted above, no VA or private medical provider has opined that the Veteran's June 19, 2003, pulmonary embolism was the proximate cause of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA clinicians who previously treated him for a metatarsal fracture and flu symptoms.  Nor is there any medical opinion evidence that otherwise suggests that the Veteran incurred a pulmonary embolism or other additional disability due to an event that was not reasonably foreseeable.  Additionally, the Board considers it significant that the symptoms for which the Veteran sought VA treatment on June 16, 2003, were, by his own admission, less severe than the symptoms he exhibited three days later.  Thus, in the absence of any medical opinion evidence to the contrary, there is no basis to conclude that VA acted negligently in failing to diagnose his pulmonary embolism on an earlier date. 

Even assuming, without conceding, that the VA treatment that the Veteran received prior to his June 19, 2003, hospitalization was below the applicable standard, there is no reason to believe that any ensuing delay in the detection and treatment of his pulmonary embolism resulted in any additional permanent disability.  On the contrary, the record does not establish that the Veteran has incurred any lasting residuals that are attributable to that episode.  In this regard, the Board considers it significant that, while the Veteran has remained on Coumadin since the time of his pulmonary embolism, he has also acknowledged a prior history of reliance on that medication.  The Veteran's admission undermines his argument that his Coumadin use is a residual of his June 2003 pulmonary embolism.  Moreover, while the Veteran now contends that, but for the severity of his pulmonary embolism, he would no longer be dependent on Coumadin, there is no medical opinion evidence that corroborates that assertion.  Indeed, the Board assumes that if a VA physician had informed the Veteran that his June 2003 pulmonary embolism had caused additional health problems, necessitating a lasting Coumadin dependency, that physician would have provided a written statement that the Veteran could use to support his claim.  Marsh, 19 Vet. App. at 385; Crain, 17 Vet. App. at 186.  

Further, the Board observes that the competent evidence of record does not support the Veteran's assertions that his symptoms of chronic fatigue, shortness of breath, fatigue, and inability to lose weight are the result of his pulmonary embolism or are otherwise related to one or more of his June 2003 VA hospitalizations.  In any event, such symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute an additional permanent disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which compensation may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board is highly sympathetic to the Veteran's contentions.  He is certainly competent to describe the health problems that he experienced both prior to and after his June 2003 pulmonary embolism, the time he missed from work during those periods, and any residual symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the lack of medical corroboration does not, by itself, render the Veteran's statements inherently incredible.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to establish that negligent VA medical care proximately caused his June 2003 pulmonary embolism and resulted in additional permanent disability.  Further, absent any competent evidence suggesting the type of linkage required under 38 U.S.C.A. § 1151, a VA examination is not warranted with respect to the Veteran's claim.  38 U.S.C.A. § 5103A(d). 

For the foregoing reasons, the Board has no basis to conclude that the proximate cause of the Veteran's June 2003 pulmonary embolism was VA treatment, that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospitalization or medical care, or that the proximate cause of any such additional permanent disability was an event which was not reasonably foreseeable.  Accordingly, the Board concludes that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met and the Veteran's claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a pulmonary embolism claimed as due to VA treatment in June 2003 is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


